       Case 2:20-mj-09113-RBM Document 1 Filed 04/27/20 PageID.1 Page 1 of 4


 1
                                                                      FILE
 2                                                                       APR 2 7 2020

 3                                                                 CLERK, U.S. DISTRICT COURT
                                                                SOUTHERN DI J. CJ.OF, CALIFORNIA
                                                               BY                C-/       DEPUTY
 4

 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                     Case No.:
12                                                                 20M~J113
                                Plaintiff,
13                                                 COMPLAINT FOR VIOLATION OF
14         v.
                                                   Title 21, U.S.C. §§ 952, 960
15                                                 Importation of a Controlled Substance
     Cynthia Marie MCCANDLESS,
                                                   (Felony)
16
                                  Defendant.
17
18
          The undersigned complainant duly sworn states:
19
20        That on or about April 25, 2020, within the Southern District of California, defendant,
21
     Cynthia Marie MCCANDLESS did knowingly and intentionally import 50 grams and more,
22
23 to wit: approximately 463 grams (1.02 pounds) of a mixture and substance containing a
24 detectable amount of methamphetamine, a Schedule II Controlled Substance, into the
25
   United States from a place outside thereof, in violation of Title 21, United States Code,
26
27 Sections 952 and 960.

28
       Case 2:20-mj-09113-RBM Document 1 Filed 04/27/20 PageID.2 Page 2 of 4


          And the complainant states that this complaint is based on the attached Statement of
 1
 2 Facts which is incorporated herein by reference.
 3
 4                                                    Guiden, Special Agent
 5
                                                Homeland Security Investigations

 6
 7
          SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 27TH

 8 DAY OF APRIL, 2020.
 9
10
                                                     . RUTH BERMUDEZ MONTENEGRO
11                                              U.S. MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
        Case 2:20-mj-09113-RBM Document 1 Filed 04/27/20 PageID.3 Page 3 of 4


     UNITED STATES OF AMERICA
 1             V.
     Cynthia Marie MCCANDLESS
 2
                                    STATEMENT OF FACTS
 3
 4        This complaint is based on the personal observations, investigation, and information
 5 furnished to U.S. Homeland Security Investigations Special Agent Akeim Guiden.
 6
           On April 25, 2020, at approximately 12:15 p.m., Cynthia Marie MCCANDLESS,
 7
 8 a United States citizen, entered the United States at the Andrade, California Port of Entry
 9 (POE). MCCANDLESS entered through the pedestrian inbound lane. Primary inspection of
10
     MCCANDLESS was conducted by Customs and Border Protection Officer (CBPO) M.
11
     Mendez. CBPO M. Mendez asked MCCANDLESS to place her purse onto the Rapi-Scan
12
13 626XR (X-Ray) machine. During the X-Ray, CBPO M. Mendez observed what appeared to

14 be a large amount of medication bottles in the purse.
15
           CBPO M. Mendez asked CBPO G. Meza for assistance removing the pill bottles which
16
     were contained in a large plastic bag. CBPO Mendez asked MCCANDLESS if the medication
17
18 belonged to her. MCCANDLESS stated that a friend asked her to carry it across for her.

19         CBPO G. Meza subsequently escorted MCCANDLESS to pedestrian secondary for
20
     additional screening. While in pedestrian secondary screening, CBPO G. Meza asked
21
     MCCANDLESS if she had anything to declare that might be hidden in her purse or on her
22
23 person. MCCANDLESS gave a negative declaration.
24        A Canine Enforcement Officer (CEO) and a Human Narcotics Detection Dog (HNDD)
25
     were called in to assist with the search of MCCANDLESS. The HNDD alerted to the body
26
27 of MCCANDLESS. A second pat down of MCCANDLESS by CBPO G. Meza was
28

                                                 3
        Case 2:20-mj-09113-RBM Document 1 Filed 04/27/20 PageID.4 Page 4 of 4


     conducted which revealed a bag containing a white crystal-like substance as well as various
 1
 2 assorted pills in different bags in MCCANDLESS' bra.
 3        The white crystal-like substance that was removed from MCCANDLESS's bra was
 4
     field-tested and the results came back positive for the properties of methamphetamine. The
 5

 6 white crystal-like substance substance had a combined weight of 463 grams (1.02 pounds).
 7 An assortment of pills was also discovered inside bags located in MCCANDLESS' s bra. The
 8
     assorted pills were: 60.2 grams (0.132 pounds) of Carisotrodol; 208.6 grams (0.45 pounds) of
 9
     Phentermine; 87.8 grams (0.19 pounds) Tramadol; 39.5 grams (0.08 pounds) of
10
11 Tylenol/Codeine; and 29.6 grams (0.06 pounds) of Xanax. The pills were seized from

12 MCCANDLESS along with $2,565 in United States currency. HSI Special Agents (SA)
13
     responded to the Andrade, California POE.
14
                At approximately 3:20 p.m., SA's A. Guiden and A. Schloe took custody of
15
16 MCCANDLESS at the Andrade POE. SA Guiden advised MCCANDLESS of her Miranda
17
     rights in English as well as giving her an English version to read and she agreed to answer
18
     questions. During questioning, MCCANDLESS admitted to knowingly attempting to smuggle
19
20   narcotics into the United States on her person. MCCANDLESS said that she was supposed to
21
     have been paid $12,000 USD when the narcotics were delivered to her contact in Reno,
22
     Nevada. MCCANDLESS was placed under arrest and charged with a violation of Title 21,
23
24 United States Code sections 952 and 960 for Importation of a Controlled Substance and
25
     issued a Notice to Appear dated July 24, 2020 at 10:00 a.m.
26
27
28

                                                  4
